DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II drawn to claims 27-39 and 41-46 in the reply filed on 20 December 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 27-31, 34-39, and 41-45 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by May (US 6,156,271 A1)

Regarding claim 27, May discloses an assay device for determining a presence of at least a first analyte and a second analyte in a biological sample (see col. 6 lines 38-42) , said assay device comprising: a test strip defining a flow path (abstract; col. 1 lines 64-67 –col. 2 lines 1-2) and comprising:
a) at a first end, a sample zone (sample receiving member or wick 708 –see col. 3 lines 20-21; figure 7) configured to be contacted with a biological sample suspected of containing said first analyte and said second analyte ( “wick of present invention is usefully applied in an assay device for use in the determination of two or more analytes in a single sample liquid” –see col. 7 lines 31-33);
b) a labeling zone having adsorbed thereon a mobilizable first detection reagent conjugated to a first fluorescent label and a mobilizable second detection reagent conjugated to a second fluorescent label, which said mobilizable first detection reagent specifically binds to said first analyte thereby forming a first analyte-first detection reagent complex and said mobilizable second detection reagent specifically binds to said second analyte thereby forming a second analyte-second detection reagent complex; (In col. 3 lines 20-36, May discloses that “the mobile labelled reagent may be incorporated in the strip itself or elsewhere within the device” where these specific binding reagents are labelled with dye solution that permit detectable end-result –see col 8 lines 45-59 –which reads on fluorescent dye labelling; May further gives an example of the “labelling zone” in figure 7 specifically the deposited band 813 which carries the mobilizable reagents. Moreover, in col. 13 lines 59-67, May discloses that their device can have more than one zone and reagents for detecting two different analytes in a common sample “where separate mobilizable reagents are included, it is not necessary for these to be deposited at the same location” –which reads on having first and second detection reagents). 
c) a capture zone (detection zone or reaction zones 814 and 815 in figures 7 & 8) comprising a first capture region and a second capture region, wherein said first capture region has immobilized thereon a first capture reagent which specifically binds to said mobilizable first detection reagent when said mobilizable first detection reagent is not in a complex with said first analyte, and said second 
wherein a first optical signal from said first fluorescent label is capable of being detected at said first capture region and which said first optical signal decreases with increasing amounts of said first analyte present in said biological sample, and wherein a second optical signal from said second fluorescent label is capable of being detected at said second capture region and which said second optical signal increases with increasing amounts of said second analyte present in said biological sample –see col. 14 lines 6-29 where May discloses the optical detection of each of LH and E3G analytes through competitive and sandwich assay format in particular “one of the reaction zones (preferably the upstream zone) contains an immobilized specific binding reagent which can lead to capture of the labelled anti-LH antibody in the presence of LH analyte. The other reaction zone preferably contains an immobilized specific binding reagent which can lead to a competition reaction when E3G is present in the applied sample. In the preferred embodiment the upstream detection zone produces a detectable 
Regarding claim 28, May discloses the assay device of claim 27. May further discloses that the first capture region is downstream of second capture region on the flow path of the test strip (–see col. 12 lines 15-17: “Where more than one mobile reagent is provided, these may start from a common point or be deposited at different points within the liquid flow path.”). 
Regarding claim 29, May discloses the assay device of claim 27. May further discloses that the second region is downstream of first capture region on the flow path of the test strip (–see col. 12 lines 15-17: “Where more than one mobile reagent is provided, these may start from a common point or be deposited at different points within the liquid flow path.”).
Regarding claim 30, May discloses the assay device of claim 27 May further discloses that the assay device comprising, downstream of said capture zone on said flow path of said test strip, a control zone comprising a first control region having immobilized thereon a first control reagent which binds to said mobilizable first detection reagent and said mobilizable second detection reagent, and a second control region having immobilized thereon a second control reagent which binds to said mobilizable first detection reagent and said mobilizable second detection reagent. –see col. 12 lines 5-7: “it is common practice for the assay strip to contain a control zone, located usually downstream from the detection zone”; —see col. 12 lines “more than one mobile reagent may be provided, e.g. to provide specific results for different analytes or to provide different test and control signals.”; –see col. 13 lines 54-57 “the location of two reaction zones 814 and 815 are represented by broken lines on the carrier. These can be a test zone and (downstream) a control zone.” 
Regarding claim 31, May discloses the assay device of claim 27. May further discloses wherein said assay device is configured to be inserted into a reader device for detecting said first optical signal from said first fluorescent label, and said second optical signal from said second fluorescent (–see col. 10 
Regarding claim 34, May discloses the assay device of claim 27, wherein said first capture reagent does not displace said first analyte from said mobilizable first detection reagent when said first analyte is bound to said mobilizable first detection reagent. (–see col. 7 lines 10-15 “said first analyte in said sample liquid, and the presence of said hapten in said sample liquid leading to a reduction in binding of particles of said at least one other population in said other detection zone in an amount directly proportional to the concentration of said hapten in said sample liquid” –see col. 5 lines62 – col. 6 line 9 where it discusses the comp) 
Regarding claim 35, May discloses the assay device of claim 27. May further discloses that the said first capture reagent does not bind to said first analyte-first detection reagent complex ( --see col. 5 lines 62—col. 6 line 37 where it discusses competitive behavior of hapten molecules in the presence of analyte e.g. “there is sufficient number of active antibody molecules to ensure binding of the particle in the detection zone, but that nevertheless the presence of analyte in the sample has a limiting effect on this binding” or “ensures that under assay condition, once an analyte molecule has become bound to an antibody on the particle, it is very unlikely to be released or interchanged with an immobilized analyte/analogue molecules as the particle passes through the detection zone” ). 
Regarding claim 36, May discloses the assay device of claim 27. May further discloses that the said second capture reagent does not bind to non-complexed second analyte or non-complexed second detection reagent (--see col. 6 lines 55-59 “immobilized capture agent being a specific binding agent for said first analyte or a specific binding agent which can capture a sandwich-format complex including said first analyte” –see also col. 6 lines 12-16).
Regarding claim 37, May discloses the assay device of claim 27. May discloses that the said first fluorescent label and said second fluorescent label are the same ( “the label can be the same for each assay” –see col. 9 lines 51-52) 
Regarding claim 38, May discloses the assay device of claim 27. May discloses that the said first fluorescent label and said second fluorescent label are different (“the skilled reader will of course appreciate that two populations of label particles would normally be required” –see col. 9 lines 53-54). 
Regarding claim 39, May discloses the assay device of claim 27. May further discloses that said mobilizable first detection reagent, said mobilizable second detection reagent, or both is an antibody, an antibody fragment, or an antigen –see col. 6 lines 12-15 “particle-labelled antibody”) 
Regarding claim 41, May discloses the assay device of claim 27. May further discloses that said biological sample is blood, urine, or saliva ( “analytes in a single sample liquid, such as a urine sample” –see col. 6 lines 40-42; col. 8 lines 36-38).
Regarding claim 42, May discloses the assay device of claim 27. May further discloses said first analyte is estrone-3- glucuronide (E3G) and said second analyte is luteinizing hormone (LH) ( “ an example of the first analyte is luteinizing hormone (LH). An example of the second analyte is estradiol or a metabolite thereof, such as estrone-3g-glucuronide (E3G)” –see col. 7 lines 19-21). 
Regarding claim 43, May discloses the assay device of claim 42. May further discloses that said mobilizable first detection reagent is an anti-E3G antibody and said mobilizable second detection reagent is an anti-LH antibody (–see col. 14 lines 10-13 “the mobilizable reagent preferably comprises two populations of particulate labels, such as latex particles, respectively bearing an anti-LH antibody and an anti-E3G antibody”). 
Regarding claim 44, May discloses the assay device of claim 43. May further discloses said first capture reagent is a protein- E3G antigen complex and said second capture reagent is an anti-LH 
Regarding claim 45, May discloses the assay device of claim 44. May further discloses wherein a decrease in said first optical signal and an increase in said second optical signal are indicative of a time of an elevated ovulation cycle of a mammal (“in the monitoring of the human ovulation cycle by the determination of one or more hormones or metabolites thereof in body fluid, such as urine, for example either luteinizing hormone (LH) and/or estrone-3-glucuronide (E3G). Usually two or more such analytes are measured together to provide sufficient information.” –see col. 4 lines 47-61 and col. 9 line 28-40). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 32 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over May (US 6,156,271 A1) in further view of Clinton et al. (US 20110022331 A1).
Regarding claim 32, May discloses the assay device of claim 31. However, May is silent on using a readable chip, configure to be read by readable device. Clinton et al. disclose methods, devices, and systems associating assay information with an assay consumable used in a biological assay (abstract). The assay consumable may be a lateral flow device (e.g. strip tests) [0029]. Clinton et al . further disclose a readable chip, configured to be read by said reader device (–see [0052] where the assay consumable identifier comprises a smart card, chip card, or integrated circuit card (ICC).. when inserted into a reader, the contact pads on the ICC make contact with electrical connectors in the reader to allow for transfer of information between the reader and the ICC, for example, allowing the reader to read, erase or write information on the ICC.”)

Regarding claim 33, modified May discloses the assay device of claim 32. Modified May further discloses that said readable chip comprises information related to said biological sample, said assay device, or both (“The information may be used by the system to perform a variety of operations, e.g., to perform any aspect of a biological assay, tracking the use and/or performance of the assay consumable and/or the assay system, associating particular information unique to that assay consumable with that consumable so that the information may be accessed and used in subsequent applications in the same or a different assay system, and/or to adjust one or more operations performed by the system before, during and/or after the conduct of an assay by the system.” –see [0024] & [0005]).  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over May (US 6,156,271 A1) in further view of Plummer et al. (US 2009/0305436 A1). 
Regarding claim 46, May discloses the assay device of claim 30.  While May discloses a control region, May is silent on said first control reagent and said second control reagent are anti-mouse IgG antibody. 
Plummer et al.  discloses a lateral flow device associated with the indication of the concentration of a single pregnancy associated hormone (abstract). Specifically, Plummer is using a gold labeled mouse anti-hCG [0103] with a control zone 24/control line using anti-mouse IgG. [0109].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's. 
Pouletty et al. (US 5,158,869) disclose an apparatus and method for visual indication of an analyte in a sample using both competitive or sandwich assay format. However, Pouletty et al. does not disclose that the analyte being examined are E3G or LH antigens in particular. 

Lamotte (US 7749776 B2) discloses a liquid flow assay that utilizes both sandwich or competitive assay format to detect one or more analytes with labelled reagents, controls, and detection reagents.  However, Lamotte does not disclose that the analytes being examined are E3G or LH antigens in particular. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MOHAMMAD ALI AL-AMEEN/						
Examiner, Art Unit 1641    
                                                                                                                                                                                                   /CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641